In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-18-00366-CV
                  ___________________________

             DARYL GREG SMITH, INDIVIDUALLY AND AS
    PARTNER/MEMBER/MANAGER/OWNER AND/OR ALTER EGO OF:
CADDOA CREEK RANCH, LLC, CANADIAN RIVER RANCH PARTNERSHIP,
  CANADIAN RIVER RANCH PARTNERS, CANADIAN RIVER RANCH LLC,
 SMITH LAND & CATTLE GP, LLC, SMITH RANCHING LTD, HIGH POINT
   RANCH, LLC, LAKESIDE RANCH BC, LLC, SMITH RANCH MERIDIAN,
    LLC, C2S PROPERTY HOLDINGS, LLC, DD FARMS, LLC, MAC AG
  PROPERTIES, LLC, SMITH ROYALTIES, LLC, THE SMITH IRREVOCABLE
  TRUST; AND CADDOA CREEK RANCH, LLC; AND DAREN KEITH REED,
INDIVIDUALLY AND AS PARTNER/MEMBER/MANAGER AND/OR OWNER
 OF: CANADIAN RIVER RANCH PARTNERSHIP, CANADIAN RIVER RANCH
    PARTNERS, CANADIAN RIVER RANCH LLC, AND CADDOA CREEK
                      RANCH, LLC, Appellants
                               V.

                KAREN ANNETTE SMITH, Appellee
On Appeal from the 325th District Court
        Tarrant County, Texas
    Trial Court No. 325-584465-15


 Before Gabriel, Kerr, and Pittman, JJ.
Memorandum Opinion by Justice Gabriel




                  2
                           MEMORANDUM OPINION

      Appellants brought this interlocutory appeal from the trial court’s order

appointing a receiver in the underlying divorce action, which the trial court signed on

October 30, 2018. See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(1) (authorizing

immediate appeal from order appointing a receiver). After appellants filed their brief,

the trial court signed an agreed order dissolving the October 30, 2018 receivership

order. On May 10, 2019, appellee Karen Annette Smith filed a motion to dismiss this

appeal, arguing that the trial court’s order dissolving the October 30, 2018

receivership order renders this appeal moot. The certificate of conference in Smith’s

motion indicates that she attempted to confer with counsel for appellants regarding

the motion but that counsel for appellants did not respond. More than ten days have

now elapsed since Smith filed her motion, and appellants have not filed a response.

See Tex. R. App. P. 10.3(a).

      We agree with Smith that the trial court’s order dissolving the October 30, 2018

receivership order renders this appeal moot. See Waite v. Waite, 76 S.W.3d 222, 222–

23 (Tex. App.—Houston [14th Dist.] 2002, no pet.) (holding that trial court’s order

dissolving its prior receivership order while interlocutory appeal from that prior

receivership order was pending rendered the appeal moot). Therefore, we grant her

motion and dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3,

43.2(f); Waite, 76 S.W.3d at 222–23.



                                          3
                              /s/ Lee Gabriel

                              Lee Gabriel
                              Justice

Delivered: June 6, 2019




                          4